EXHIBIT 10.9  

NORDSTROM 401(k) PLAN & PROFIT SHARING

AMENDMENT TO PARTICIPANT LOAN PROGRAM

Effective January 1, 2012

Recitals

A.       Nordstrom, Inc. (“Nordstrom”) is the sponsor and administrator of the
Nordstrom 401(k) Plan & Profit Sharing (“Plan”).

B.       Article XVIII of the Plan permits participants to take loans from the
Plan. The specific terms and conditions of Plan loans are governed by the Plan’s
Participant Loan Program.

C.       Sections 2.F., 6, and 7 of the Participant Loan Program contain
provisions governing loan repayments. Section 2.I. of the Participant Loan
Program states the participant fees for loans.

D.       Section 11 of the Participant Loan Program provides that Nordstrom may
amend or terminate the Participant Loan Program at any time. Section 13.1-3 of
the Plan states that Nordstrom’s Executive Vice President of Human Resources and
Diversity Affairs has authority to approve amendments to the Plan to simplify or
clarify the Plan and has authority to exercise Nordstrom’s responsibilities (as
Plan sponsor) under the Plan.

E.       Nordstrom’s Executive Vice President of Human Resources and Diversity
Affairs has determined that the Participant Loan Program should be amended
effective for loans outstanding on or after January 1, 2012 to:

 

 

1.

Require payments by check to be made by certified or cashier’s check;

 

2.

Eliminate the ability of participants to make partial prepayments of principal;

 

3.

Provide that recurring payments not made by payroll deduction must be made by
ACH debit; and

 

4.

Eliminate the waiting period between loans.

In addition, Nordstrom’s Executive Vice President of Human Resources and
Diversity Affairs wishes to include changes to fees charged to participants for
plan loans in this amendment, subject to, and effective upon, approval by the
Retirement Committee.

Amendment

The Participant Loan Program is amended as follows:

 

1.

Section 2.F. is replaced with the following:

F. Repayment Method. Under the Plan and the tax rules governing loans from the
Plan, a loan must generally be repaid in substantially equal periodic
installments over the term of the loan. Under the Plan, repayments for active
employees will be made by payroll deduction from each paycheck. Paycheck
deductions are made with after-tax dollars. If your Nordstrom employment ends
while you have a loan outstanding, see the section below on Termination



--------------------------------------------------------------------------------

or Transfer of Employment. Whether you are active or terminated, you may prepay
your entire loan balance at any time without penalty or service fee. Permissible
prepayment methods are cashier’s check or certified check. The Plan does not
accept personal checks or partial prepayments of principal.

 

2.

Section 2.H. Waiting Period Between Loans is eliminated, effective for loans
funded on or after January 1, 2012.

 

3.

Section 2.I. Plan Accounting is renumbered 2.H. Plan Accounting and is replaced
with the following to reflect a change in loan administration fees charged to
participants, contingent upon Retirement Committee approval:

H.  Plan Accounting. The distribution of the proceeds of a loan will be pro-rata
from your 401(k) Account sources, excluding Roth 401(k) and Self-Directed
Brokerage Accounts and all repayments of principal and interest will be credited
solely to your 401(k) Account in accordance with the requirements of the Plan
(and based on your investment elections in place at the time of repayment). The
unpaid principal balance of a loan will be reflected as an investment of your
401(k) Account until the loan is paid in full. If you have a loan that is
defaulted, it will affect the maximum amount available to you for a loan, but
will no longer be included in your loan balance. An origination fee of $50.00
will be charged against your 401(k) Account at the time that you take your loan.
The Plan does not charge you an annual maintenance fee for the loan.

 

4.

Section 6. Leaves of Absence is replaced with the following:

6. Leaves of Absence.

      A.        Non-Military Leaves. If you are on an approved leave of absence,
either without pay or at a reduced rate of pay that results (after tax
withholding) in your receiving less than the amount of your loan payment, you
have the following options for repaying your loan during the first 12 months of
your leave (or the actual length of your leave, if shorter):

 

—

 

You may continue to self-pay your loan during your leave of absence. When you
start your leave, your loan will be reamortized to reflect a monthly (instead of
a semi-monthly or weekly) repayment schedule. To use this option, you must set
up a monthly direct debit from your bank checking or savings account. You can
obtain an ACH Debit Request Form by calling Mercer at 1-800-864-4082.

 

—

 

You can suspend loan payments during your leave and make a lump-sum payment when
you return to work, equal to the amount of missed payments during your leave. To
use this option, you must pay the lump-sum by certified or cashier’s check and
resume your regular loan payments by payroll deduction.

 

—

 

You can suspend loan repayments during your leave and request recalculation
(“reamortization”) of your loan balance when you return to work. You must repay
the remaining loan balance by the last day of the original term of your loan
(this will increase the amount of each of your loan payments because of the
payments you missed while you were on leave).

 

2



--------------------------------------------------------------------------------

If you do not return to work within 12 months after your leave begins, to avoid
a default, you will be required to resume payments on your loan while you are
still on your approved leave, and those payments must be made by ACH debit from
your bank account. If your Nordstrom employment ends, see the section below on
Termination or Transfer of Employment.

B. Military Leaves. If your leave of absence is due to military leave (USERRA),
you are not required to make loan repayments during your entire period of leave,
but interest will continue to accrue on your loan during your leave. If you
choose, you can continue to make monthly repayments during your leave. If you
want to continue your loan payments, you must set up a monthly direct debit from
your bank checking or savings account. You can obtain an ACH Debit Request Form
by calling Mercer at 1-800-864-4082. The interest rate on your loan during your
leave will not exceed 6%. At the end of your leave, your loan will be
reamortized and your payroll deductions will resume. The term of your loan will
be extended by the amount of time you were on military leave.

 

5.

Section 7. Termination or Transfer of Employment is replaced with the following:

7.  Termination or Transfer of Employment. You may continue to self-pay your
loan after termination of employment. To continue periodic payments, you must
set up a monthly direct debit from your checking or savings bank account. You
can obtain an ACH Debit Request Form by calling Mercer at 1-800-864-4082. The
Plan does not accept checks of any kind for periodic loan repayments. As an
alternative, you can repay your entire outstanding loan balance by certified
check or cashier’s check. The Plan does not accept personal checks for loan
prepayments and does not accept partial prepayments of principal. If at any time
you do not make a payment within 90 days of its due date, any unpaid loan
balance will be treated as an actual distribution paid directly to you and will
therefore be subject to applicable income taxes and penalties (such as the 10%
penalty for early distributions).

Adopted pursuant to proper authority, this          day of January, 2012.

 

 

NORDSTROM, INC.

 

By:                                                                       
                  

 

Title:

  

  Executive Vice President

    

  Human Resources and Diversity Affairs

 

3